 MADISON BLDG.& CONSTRUCTION TRADES COUNCIL, ETC. 517ness, the selfishness or unselfishness of the end for which particular union activi-ties represent means.United States v. Hutcheson,supra.Thus,regardless of thejudgments implicit in my comments above,with respect to the conduct of therespondent labor organizations,their unfair listing of the complainant Employercannot be considered violative of the statute.CONCLUSIONS OF LAW ,1.Northwestern Construction of Washington,Inc., is an employer engaged incommerce and business activitieswhichaffect commerce within the meaning ofSection 2(6) and(7) of the Act,as amended.2.ElectricalWorkers Local Union No. 73, and Northeastern Washington-NorthernIdaho Buildingand Construction Trades Councilare labor organizationswithin the meaning of Section2(5) of theAct, as amended.3.1 It has not been established by a preponderance of the evidence that RespondentUnion or RespondentCouncil threatened,coerced,or restrained any person engagedin commerceor in an industry affecting commerce,for an objectivestatutorilyproscribed.[Recommendations omitted from publication.]Madison Building&Construction Trades Council,WilliamArnold;Local 204, Operative Plasterers&Cement FinishersInternational Assn.,Robert Cleveland;Local 111,Wood, Wire& Metal Lathers International Union,Jacob PuccioandWallace Hildebrandt&John Kiefer,d/b/a H & K LathingCo.; and Warren H. Tetzlaff.Case No. 13-CC-350.Novem-ber 00, 1961DECISION AND ORDER REMANDING CASE TOTHE TRIAL EXAMINEROn August 31, 1961, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, recommend-ing that the complaint herein be dismissed because the operations ofthe secondary employers involved did not meet the Board's standardsfor assertion of jurisdiction, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.The Respondentsfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerrorwas committed.Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,and finds merit in the General Counsel's exceptions.The complaint alleges that the Respondents engaged in secondaryactivities in violation of Section 8 (b) (4) (ii) (A) and (B) of the Act.The violations allegedly involve four homebuilders located in Madi-134 NLRB No. 43. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDson,Wisconsin, as the secondary, employers.At the times,materialto the alleged violations, the primary employer, H & K Lathing Co.,was performing lathing work at 5039 Marathon Drive, Madison, Wis-consin, forWarren H. Tetzlaff ; in the 500 block of Meadow Lane,Madison, Wisconsin, for Byron Jevne ; 1 and at 2214 Branch Street,Middleton, Wisconsin, for Paul Montalto, subcontractor for Dean andDonald Rischmueller, general contractors.During 1960, materialsoriginating out-of-State and used at these three construction sitesamounted in value to $13,226.23 at the Marathon Drive site; $23,598.12at the Meadow Lane site ; and $16,242.58 at the Branch Street Site .2The Trial Examiner recommended dismissal of the complaint onjurisdictional grounds, because he found that no violation had oc-curred affecting the Montalto job at the Branch Street site, and hetherefore excluded the inflow to this job from, consideration.As thecombined indirect inflow figures for the Marathon Drive and MeadowLane sites were found not to meet the Board's indirect inflow standard-of $50,000 for nonretail enterprises, the Trial Examiner found an in-sufficient basis for assertion of jurisdiction with respect to the opera-tions of Tetzlaff and Jevne at these sites.Consequently, the TrialExaminer did not make findings as to the alleged violations involvingthem.In reaching these results, the Trial Examiner apparently concluded-that he must, in each instance, find a violation before he could con-sider, for jurisdictional purposes, the commerce figures of the sec-ondary employers.We do not agree. Under the rules ofJamestown 3andMcAllister 4cases, where, as here, the primary employer does notmeet the Board's jurisdictional standard, the Board will take intoconsideration for jurisdictional purposes not only the operations ofthe primary employer, but also the entire operations of the secondaryemployers at the locations affected by the alleged conduct involved.'The requirement that secondary employers be affected by the conduct,involved does not mean that a violation must first be found. It is,sufficient that conduct occurred that involved the secondary employer,which conduct must be considered and ruled upon as alleged viola-tions.Moreover, the conduct involving one secondary employer maynot, as an isolated incident, be ruled upon as to whether it constitutes.1While H & K atthe time of the alleged violations were working at 514 Meadow Lane,Jevne planned to have them do the lathing at the other houses under construction in this,block, located respectively at 510, 506,and 502 Meadow Lane,and II & K understoodthat they were to do this work2We accept and rely on the General Counsel's figures with respect to the indirect inflowof materials from out-of-State for use at the construction sites herein involvedsTruck Drivels Local Union No649,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL (Jamestown Builders Exchange,Inc ),93 NLRB 386*International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,General Drivers and Helpers Local No. 554,and Chauffeurs,Teamsters antrHelpers Local No 608, AFL(McAllister Transfer,Inc ),110 NLRB 17695pp.1769-1772. MADISON BLDG. & CONSTRUCTION TRADES COUNCIL, ETC.519a violation, as the Trial Examiner did, unless jurisdiction is first as-serted in the proceeding under the Board's applicable standards.In these circumstances, as the combined indirect inflow of the foursecondary employers at the locations affected is $53,067.63, an amountexceeding the required $50,000, we find that such combined indirectinflow meets the Board's jurisdictional standard.'Accordingly, wefind that, for the purpose of this proceeding, the four secondary em-ployers herein involved are engaging in commerce, or in operationsaffecting commerce, within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction in this proceed-ing and to resolve the substantive issues raised by the complaint.Weshall therefore remand this proceeding to the Trial Examiner.[The Board remanded the above-entitled proceeding to the TrialExaminer for the preparation and issuance of a Supplemental Inter-mediate Report setting forth his findings of fact, conclusions of law,and recommendations with respect to the unfair labor practices al-leged in the complaint.]0United Slate, Tile and Coin positionRoofers, Damp and Waterproof WorkersAssocw-tson,AFL-CIO, Local Union No 57 (Atlas Roofing Go, Inc ),131 NLRB 1267, footnote 2.INTERMEDIATE REPORTSTATEMENTOF THE CASEThe complaint charged the Respondents with violation of Section8(b) (4) (ii) (A)and (B)of the Act.In their answer,the Respondents denied not only the allegationsof the complaint charging the commission of unfairlabor practices by them butalso the jurisdictional allegations of the complaint. I held a hearing on the issuesatMadison,Wisconsin,on June 20,21, 22, and 23, 1961, atwhich all parties wererepresentedby counsel.At the closeof the takingof testimony,counsel for theRespondents presented oral argument and, subsequent to the hearing,counsel forthe Respondents,the General Counsel, andthe Charging Party, filedbriefswhichI have duly considered.Upon the recordsomade, and based upon my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT1.THE CHARGING PARTIES AND THE EMPLOYERSThe Charging Parties are Wallace Hildebrandt and John Kiefer,'who, as self-employed persons,are engaged in the installation of lathing in buildings under thefirm name and style of H & K Lathing Co. H & K have formed an informal part-nership but they have no employees.They do not,morever, purchase any materials,and their only capital assets are their own personal tools, an automobile that hasbeen converted into a truck,and a scaffolding.A lather's tools consist of a hatchet,nail sack, a belt, a string,and possibly a level or a plumb line.The precisevalue of the tools, truck, and scaffolding is not shown by the record but it is,obviously, slight.On February 15, 1961,H & K filed an affidavit of partnershipidentity in the office of the Register of Deeds for Dane County, Wisconsin, butthis affidavit was filed after the date of the alleged unfair labor practices.The employers involved in the proceeding are as follows:Warren H.Tetzlaff is a building contractor in Madison,Wisconsin.In 1960,the gross volume of his business was approximately$180,000, and he spent approxi-mately $70,000 on materials.1When both of them are mentioned hereafter,whether individually or as partners, theywill be referredto as H & K 5520DECISIONS OF NATIONAL LABOR RELATIONS BOARDByron Jevne is also a builder in Madison, Wisconsin. In 1960, the gross volumeof his business was about $250,000, and he spent approximately $125,000 formaterials.Dean Rischmueller and Donald Rischmueller, who are partners, operate as build-ing contractors in the area of Madison, Wisconsin, under the name of "BetterBuilders."In 1960, the gross volume of the business of the partnership was over$200,000, and about $100,000 was expended on materials.PaulMontalto is a lathing and plastering contractor in Madison,Wisconsin.The gross volume of his business is from $60,000 to $70,000 annually.He expendsannually about $20,000 on materials originating outside the State of Wisconsin.Tetzlaff, Jevne, and the Rischmuellers purchase almost all of their materialslocallybutmost of these materials originate outside the State ofWisconsin.Tetzlaff did not specifically testify with respect to the origin of all of his materialsbut Jevne estimated that approximately 90 percent of his materials originatedoutside of the State of Wisconsin, and Dean Rischmueller testified that a con-servative estimate would be that 75 percent of the materials purchased by the part-nership originated outside of the State of Wisconsin.As Tetzlaff's business issimilar to that of Jevne's and the Rischmuellers', it may be assumed that approxi-mately 75 percent of his materials originated outside of the State of Wisconsin.II.THE LABOR ORGANIZATIONS AND THEIR AGENTSLocal 111, Wood, Wire & Metal Lathers International Union; Local 204, Opera-tivePlasterers & Cement Finishers International Assn.; and Madison Building &Construction Trades Council are labor organizations that operate in or in thevicinity ofMadison,Wisconsin.Jacob Puccio is a part-time business agent ofLocal 111, and Robert Cleveland is a full-time business agent of Local 204.WilliamArnold is executive secretary of the Madison Building & Construction' Trades Coun-cil,which is composed of delegates from the building trades unions in the Madison,Wisconsin, area, including Locals 111 and 204.The delegates to the Council arenormally the business agents of the locals affiliated with the Council, and the presi-dent of the Council is the business agent of the Sheet Metal Workers Union inMadison,Wisconsin.As executive secretary of the Council, Arnold advises thebusiness agents but they are not required to accept his advice.Decisions of theCouncil are made by its executive board.III.THEALLEGED UNFAIR LABOR PRACTICESBefore they decided to seek lathing work in the area of Madison, Wisconsin,H & K were both members of Local 111. The dues of Kiefer were then, however,considerably in arrears, and his suspension was being considered by the union.Early in February 1961, Puccio was approached by H & K who asked the businessagent what procedure they would have to follow to become contractors.Underthe provisions of the union's constitution, it was necessary for them to get solicitors'cards but these were issued only after application in writing.H & K never filedwritten applications but, in order to get the necessary permission, contacted Puccioa number of times-at his home and in a parking lot of a supermarket. On theseoccasions,_Puccio told H & K that he had no authority to issue the solicitors' cards.Becoming impatient, they warned him in one of their conversations that they hadconsulted their lawyer, and that if he attempted to interfere with them they wouldget an injunction against him.Their impatience was due to the fact that, havingalready contacted some builders and lined up some lathing jobs, they were anxiousto get started.One of these builders was Warren H. Tetzlaff who, at the beginning of January1961, had begun the construction of a house at 5039 Marathon Drive in Madison.Tetzlaff had agreed, on or about February 3, to have H & K do the lathing on thehouse and they had set up their scaffolding on or about February 9.H & K hadagreed to do the work at the price of $1.25 a bundle of laths, with a maximumprice of $600.About 9 a. m. on February 10, Tetzlaff was in his office when he was visitedby Puccio, who was accompaniel by Arnold. Puccio told Tetzlaff that he hadheard that he "was going to be using H & K lathing Company on the MarathonDrive job."According to the testimony of Tetzlaff, when he admitted this, Puccioinformed Tetzlaff that H & K were "on the outs with the union, and behind intheir dues, one of them being farther behind than the other," and warned Tetzlaffthat if he used H & K, he would have to put a picket on the job? Puccio also9 In testifying about the conversation, Tetzlaff referred to what "they" (meaning Puccioand Arnold) told him but, when specifically asked who made a particular statement, heexplained that he meant Puccio.Actually, Arnold did not participatein the conversation. MADISON BLDG. & CONSTRUCTION TRADES COUNCIL, ETC. 521told Tetzlaff that he ought to take intoconsiderationthe fact that although H & Khad agreed to do the lathing work at $1.25 a bundle, they might hide bundles oflaths in the walls.Puccioalso suggestedthat Tetzlaff have the work done byBolig & Steel, a union lathing company.Tetzlaff finally told Puccio that hewould like to have an opportunity to talk to H & K, in order to get their sideof the story, but promised to have "an answer for them bynoonthat day."How-ever, Tatzlaff appears to have been in a hurry to have the house lathed before theplasterers arrived onMonday,3 and, when Bolig came to see him later thatmorning, he gave him the lathing job, although he had not yet spoken to H & K.When H & K arrived about 3 o'clock in the afternoon, they asked Tetzlaff whetherthey still had the job.According to his own testimony, Tetzlaff replied: "Well,no, I was forced by the union to take these other contractors" (meaning Bolig &Steel).Another building contractor who had agreed to give lathing work to H & K wasByron Jevne.He was constructing four houses on the 500 block of Meadow LaneinMadison, namely, at 514, 510, 506, and 502 Meadow Lane.4 No. 506 was acontract job but the other three houses were being built for sale.The foundationson the four houses had been putin inthe fall of 1960, so that continuous workwould be available the following January, February, March, and April.However,on February 9, 1961; only the house at 514 Meadow Lane was actually ready forlathing; the house next to it was only being framed; no more than the basementsof the other two houses had been put in, and thebasementsthemselves were coveredwith snow.In the winter of 1960, H & K had done the lathing work on a house being builtby Jevne near Regent Street and Whitney Way in Madison, and Jevne had toldthem that lathing jobs would be coming up on the Meadow Lane houses, andacquainted them with his construction schedule.When the house at 514 MeadowLane was ready for lathing, which was on February 9, H & K commenced thelathing work.About 10 a. m. on February 10, 1961, Jevne, like Tetzlaff, had a visit fromPuccio and Arnold.Puccio himself lived on Meadow Lane in a house built byJevne, and the two men appear to have been friendly, for in his testimony Jevnereferred to Puccio as "Jack."On February 8, Jevne had had a conversation withPuccio in which the latter, without mentioning H & K, had attempted to persuadeJevne to give his lathing work to Walter Late & Company. In the conversationon February 10, Puccio did mention the trouble that H & K were having withthe union.Having been told that H & K were delinquent in their dues, Jevneoffered to advance enough money to H & K to enable them to pay these dues butPuccio informed Jevne that the matter was more serious than that.According tothe testimony of Jevne, Puccio told him that H & K "couldn't work on the job andif I kept them working I would be in trouble "H & K hadalso agreedto do the lathing for Jevne for $1.25 a bundle, and Puccioalso intimatedto Jevne that H & K might hide bundles in the walls.However, Jevne"pooh-poohed" this idea, since he wascertain, in view of his experience, that if H & Khid even two bundles in the walls, he would be aware of it.Nevertheless, feeling,as he put it, that he could not afford to "take a chance on any picket, if that's whathe had in mind," he asked Puccio what he could do to keep H & K off the job if theyshould come back. Puccio then suggested that Jevne remove the nails from thehouse, sincethiswould prevent H & K from continuing with the lathing.WhenJevneagreed tothis stratagem, Arnold remarked: "Well, wecan'texpect anymorethan this."However, Jevne did not keep his promise to Puccio to remove the nails,although. he had generally employedunionhelp, and he, himself, testified that hewould not have employed H & K if he had know that they were having trouble withthe union.H & K appeared on the jobsite about an hour after Puccio and Arnoldhad left, and Jevne told them about their visit, and informed them that they couldnot finish the job.Nevertheless, H & K stayed on the job long enough to clean up,and returned a few days later to complete the lathing work. Jevne testified that hedid not authorize H & K to complete the work but added: "If I would have beenaround, I probably wou)dn't have prevented it, I needed the job." ,When H & K hadcompleted the work, moreover, they were paid for it. Prior to the visit of Puccio andArnold, Jevne had expected to employ H & K to lath the other three houses that hewas constructing on Meadow Lane. But, when these three houses finally came to belathed, the work was done bytheMadisonLathing Company, which employedunion labor, rather than by H & K.,'The day of Pucelo's and Arnold's visit was a Friday' The complaint alleged only that two houses were being constructed on Meadow Lanebut it was amended at the hearing to increase the number of houses to the four mentioned. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD,In testifying about his conversations with Tetzlaff and Jevne, Puccio denied makingany threatening statements to either of them.He explicitly denied threateningTetzlaff with a picket line.He also denied that either he or Arnold told Jevne thatif he did not get rid of H & K "that he was going to have trouble." Indeed, Pucciocontended that it was Jevne who first interjected the word "trouble" into the conver-sation when he said that he would remove the nails because he did not want anytrouble on the job.Puccio also testified that he asked Arnold to drive him out tothe Tetzlaff and Jevne jobs because his automobile, which was a 1953 Mercury thathad traveled over 90,000 miles, was not in a serviceable condition.Arnold's testimony about the visits to Tetzlaff and Jevne is to the same effect asthat of Puccio.He testified that, although he was interested in the object of Puccio'smission, that he was "more or less" furnishing the transportation.He testified ex-plicitly that, although he was present during the whole of the conversation betweenPuccio and Tetzlaff, he did not hear the former say to the latter that, if be did notget rid of H & K, his place would be picketed.Asked whether he himself threatenedJevne with trouble, Arnold denied it.He testified that Jevne mentioned the factthat H & K had run out of nails but that he had some more in the trunk of his car,and suggested that a possible solution would be "to just not put the nails in thehouse." It was at this point that Arnold had remarked that this was as much as theycould expect.He testified, however, that this remark was really made to Puccio.H & K were also the subjects of a discussion in connection with the constructionof another house at 2214 Branch Street in Middleton, Wisconsin.This was a con-tract job, the prospective owner being one Sam Mosigin.The Rischmeullers werethe general contractors for the construction of the house, and one of their sub-contractors was, apparently, Paul Montalto, who was to do the lathing .5Montalto in turn hired H & K to do the lathing work. This arrangement was madewith H & K on or about January 25, 1961. They were, as usual, to receive $1.25 abundle for installing the lathing.H & K started their work on January 28, andworked for 2 or 3 days until they were held up by the plumbing.However, theyresumed the lathing work in the first week in February and completed it.On February 11, 1961, which would be some days after H & K had completed thelathing work, there occurred a conversation between Montalto and Robert Cleve-land, the business agent of Local 204.February 11 was a Saturday, and about10 a.m., Cleveland paid a visit to Montalto's home. It seems that Montalto haddischarged two of his employees who were members of Local 204, and the objectof Cleveland's visit was to attempt to persuade Montalto to rehire them.Clevelandand Montalto were old friends-they had known each other for some 10 or 15years-and Cleveland also knew Montalto's family.Montalto and Cleveland talkedfor about an hour, and their conversation ranged over a considerable number oftopics that had no relation to the immediate object of Cleveland's visit.As Cleve-land put it: "I have known Paul a long time, I knew his family and I guess we talkedof everything."The "everything" included how Montalto's children were doing atschool, and the man Montalto's daughter had married.At some point in the con-versation, the names of H & K were mentioned, and Cleveland expressed himself onthe subiect.According to Cleveland, he said: "Paul, maybe you'd better dispensewith them because in the future it may cause a hardship between our members ifmy members happen to be working on the same job, it's always a habit of people,you know, these little animosities creep in, then I get complaints out of my people "Montalto's version of the conversation was that, after the discussion of the two menwhom he had fired, Cleveland told him that "he had heard a rumor that I hired thesetwo lathers, that Hildebrandt and Kiefer and that I might run into trouble if I keptthem on."Then Montalto was asked: "Do you recall, Mr. Montalto, whether heused the word, `would' or `might'?", and he replied: "No, I can't recall." In an effortto refresh his recollection,Montalto was shown a sworn statement, which he hadmade in February with reference to his conversation with Cleveland, this beingshortly after the conversation occurred.After looking at the statement, Montaltostill insisted that the word "might" had been used by ClevelandIt appears, more-over. that before signing the statement Montalto had insisted that the words "or Imight get in trouble" be stricken therefrom, and that these words had been stricken.The record is devoid of any evidence that either Puccio or Arnold ever spoke tothe Rischmuellers about the presence of H & K on the Branch Street jobsiteTherecord is enually devoid of any evidence that Puccio or Arnold ever spoke directlyto Cleveland about H & K in an effort to induce him to approach other employers,51 add the qualifying adverb because although Dean Rischmueller testified that hislathing subc"ntractor was Montalto. Montalto himself testified that he received his con-tract from Sam Mosigin, and that he was not a subcontractor 'in the real sense " Thisseems rather difficult to understand MADISON BLDG.&CONSTRUCTION TRADES COUNCIL, ETC. 523or to enlist his support.A conspiracy can hardly be said to be made out by themere fact that two business agents have offices in the same labor temple, or areaffiliated with the same trades council.If indeed there was a conspiracy,the con-spirators were extremely dilatory in attaining their immediate objective,for by thetime that Cleveland came to speak to Montalto,he was much too late,the work ofH & K having already been completed.What has been alleged.as a threat in violation of some of the provisions of theAct thus turns out to be no more than home gossip between two union businessagents who were old friends.Cleveland appears to have been a rather garrulouscharacter, and his garrulity manifested itself in the expression of an opinion that there"might"be trouble in the future if Montalto continued to employ H & K. But evenif he said that there "would"be trouble in the same contingency,itwould seem tomake little difference,for neither form of locution could be regarded as a threat inthe circumstances of the case.I find that Cleveland did not threaten Montalto inviolation of Section 8(b) (4) (ii) (A) and(B) of the Act.These provisions of the Act,insofar as pertinent to the circumstances of the presentcase,prohibit labor organizations or their agents from threatening,coercing, or re-straining any person engaged in commerce or in an industry affecting commercewhere the object of such conduct is to force or require any self-employed person tojoin any labor organization or to cease doing business with any other person.Thecomplaint alleges that the threats made to Tetzlaff,Jevne, and Montalto had both ofthese prohibited objects.The case presents unusual difficulties,both with respect to the merits and thequestion of jurisdiction.Having' found,however, that no threats were in factmade to Montalto, it seems to me that I need not resolve the conflicts in the testimonyrelating to the alleged threats to Tetzlaff and Jevne, or consider any of the substan-tive questions of law in the case,for,without Montalto in it, it seems to me thatit has not been proven that the Board's jurisdictional standards have been satisfied.The jurisdictional standards in secondary boycott cases appear not infrequently tobe rather uncertain and complex.But I think that it would be difficult to find a casethat presented more uncertainties and complexities than the present one, whichinvolves not only construction work but the construction of homes built eitherfor sale or under contract for individual owners. In the most recent case of thistype,6 the Board took jurisdiction over the employer engaged in the construction ofhomes because it considered that its business satisfied the $500,000 volume testestablished for retail enterprises.In a footnote,however, the Board also indicatedthat it could have asserted jurisdiction if the indirect inflow of the employers hadmet nonretail standards, and in still another footnote it declared:"While the Boardisapplying existing standards to the home building operation,itdoes so, in theabsence of any specific standard for this type of operation,leaving open the questionof the finality of the application of existing standards in future cases in this area."The application of the precedents in secondary boycott cases is rendered still moredifficult in the present case by the uncertainty of the extent of the Jevne constructionsite affected by the alleged unfair labor practice.While four houses were being con-structed by Jevne on the 500 block of Meadow Lane,H & K had a firm commitmentto lath only one of them,and it is wholly problematical whether they would havebeen involved in the lathing of the others when they were actually ready for lathing.Italso does not affirmatively appear whether all of the homes would have beencompleted and sold during 1961.However, these facts, too, raise a question which I need not decide since,whetherthe retail or nonretail standard is applied,the combined operations of H & K,Tetzlaff, and Jevne that are relevant appear to be insufficient to satisfy either standard.It is clear that the operations of H & K,if they be regarded,as the primary employ-ers, are insignificant imthemselves in relation to their effect on commerce.It is neces-sary to look, therefore,entirely to the operations of Tetzlaff and Jevne.If the retailstandard is applied and the total business of Tetzlaff,which in 1960 was approxi-mately $180,000,and the total business of Jevne,which in 1960 was approximately$250,000, are added the total would be only $430,000 which is $70,000 less thanthe retail standard requires.If, on the other hand, the nonretail standard is applied,the case is in no wise altered.The inflow of goods from outside of Wisconsin intothe construction sites of Tetzlaff and Jevne was indirect, and the nonretail standardwould require a combined indirect inflow of at least $50,000.In the case of con-struction operations,however,the inflow is determined, apparently,in terms of that8United Slate,Tile and Composition Roofers, Damp and Waterproof WorkersAssooia-iion, AFL-CIO, Local Union No.57 (Atlas Roofing Co., Inc),131 NLRB 1267. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDportion of the secondary employers'business which is affected by the alleged boycott .7If the figures which are most favorable to the exerciseof jurisdictionare taken, theystill fallshortof meetingthe $50,000indirect inflow standard.The General CounselcontendsthatJevne expended in the construction on MeadowLane $23,598.12 ongoods and materials originating outside theStateofWisconsin,and thatTetzlaflexpended in the constructionon Marathon Drive $13,226.93 on goods and materialsoriginatingoutside theState of Wisconsin.Counsel for theRespondent contendsthat the figure for Jevne's expenditures should be only$17,796.09.However, even iftheGeneral Counsel'sfigures areaccepted, the total would be only $36,825.05,which is $13,274.95less thanthe indirect inflow standard of $50,000 requires.Thereason for this disagreement of counselis that thefigures forthe material purchasesby each of the buildersare for the most part not exact.They reflect estimates by thebuildersmadeon the basis of general experience,supplementedby conversationswhich they had with suppliers of the materials.Actually,it isdoubtful whether theindirectinflow into all threeof the jobsites involvedin the present proceedingwould equal at least $50,000.Upon the basis of the abovefindings, and upon the entire record in the case, Iherebymake the following:CONCLUSIONS OF LAW1.Local 111, Local 204, and the Councilare labor organizationswithin themeaning of Section2(5) of the Act.2.Local 204,and RobertCleveland, itsagent,havenotengaged in unfair laborpracticeswithinthe meaningof Section 8(b) (4) (ii) (A) and (B) of the Act.3.The operations of Warren H. Tetzlaff andByron Jevne affect commerce withinthe meaning of Section 2(6) and(7) of the Act. The extent to which such opera-tions affect commerce isnot, however,substantial enough under existingjurisdic-tional standards to warrant the assertion of jurisdiction.[Recommendations omitted from publication.]' See, for instance,General Drivers,Chauffeurs and Helpers,Local Union No.886,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(James D. O'Dell and H.H. Hulme, Jr., d/b/a Ada Transit Mix),130 NLRB 788.Baker Hotel of Dallas, Inc.andHotel & Restaurant Employeesand Bartenders International Union,AFL-CIO.CaseNo.16-CA-1382.November 21, 1961DECISION AND ORDEROn January 17, 1961, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner-at the hearing and finds that no prejudicial error was committed. The-rulings are hereby affirmed.'The Board has considered the Inter-' In cross-examining Basden, a witness for the General Counsel, the Respondent wasfurnished a prehearing statement which Basden had given to General Counsel in which134 NLRB No. 51.